Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 14, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishimoto (Pub No. US 2020/0411803 A1, hereinafter Kishimoto).
	With regards to claim 1, Kishimoto teaches a method for separating a composite structure that is dismantlable by application of 5a light flux, the method comprising:  
providing the dismantlable composite structure comprising successively:  
a substrate (see Fig. 7a-7c, ¶109, substrate 10),
an optically absorbent layer comprising a material suitable for at least partially absorbing a light flux, the substrate being substantially transparent to the 10light flux (see Fig. 7a-7c, ¶109, optically absorbent layer 12 that absorbs light, substrate 10 transparent to light); 
a sacrificial layer suitable for dissociating under the application of a temperature higher than a dissociation temperature, made of a material different from that of the optically absorbent layer (see Fig. 7a-7c, ¶109, sacrificial layer 30 to dissociate upon application of temperature higher than disassociation temperature, and made of material different than 12),
at least one layer to be separated (see Fig. 6b, 7a-7c, to separate layer functional layer 20);

heating the sacrificial layer by thermal conduction from the optically absorbent layer, up to a temperature higher than or equal to the dissociation temperature (see Fig. 7a-7c, ¶109, sacrificial layer 30 heated up from layer 12), 20and
dissociating the sacrificial layer under the effect of the heating (see Fig. 7a-7c, ¶1409, sacrificial layer 30 disassociated).

With regards to claim 4, Kishimoto teaches the method of claim 1, further comprising pulsing the light flux (see ¶116, for example).

With regards to claim 5, Kishimoto teaches the method of claim 1, wherein a wavelength of the light flux is between 100 and 12000 nm (see ¶109, wavelength between 343-355 nm).

With regards to claim 6, Kishimoto teaches method of claim 1, further comprising, before the application of the light flux, bonding the composite structure to a carrierWO 2019/18603616 PCT/FR2019/050654, the dissociation of the sacrificial layer leading to a transfer of the layer to be separated to the carrier (see Fig. 7B-7C, carrier 212 bonded).

With regards to claim 7, Kishimoto teaches the method of claim 6, wherein the carrier comprises at least 5one of the following materials: 
a semiconductor material, a metal, or a polymer (see ¶94, polymer).



	With regards to claim 9, Kishimoto teaches the method of claim 1, wherein the sacrificial layer is substantially transparent to the light flux (see ¶74, sacrificial layer 30 can be transparent).

	With regards to claim 14, Kishimoto teaches the method of claim 1, further comprising a first film suitable for reflecting or absorbing the light flux, the first film located between the sacrificial layer and the layer to be separated (see Fig. 7a-7c, ¶72, sacrificial layer can be a multilayer from which one of the layers within can be construed as a “first film” that absorbs the light as it could comprise of synthetic resin film). 

	With regards to claim 21, Kishimoto teaches the method of claim 1, wherein the layer to be separated comprises at least one of the following materials: a metal; a group IV material having a hexagonal crystal structure; a piezoelectric, ferromagnetic or ferroelectric material; or a phase-change alloy (see 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 2, 3, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto as applied to claim 1 above.
With regards to claim 2, Kishimoto is silent teaching the method of claim 1, wherein a product of a thickness of the substrate and of a coefficient of absorption of the light flux by the substrate is less than 0.1.
It would have been obvious to one of ordinary skill to determine the optimum product of thickness and coefficient of absorption of light (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, the substrate has an inherent thickness and coefficient of absorption of light from which one of ordinary skill can experiment around to arrive at the claimed range that may be required for a particular application of the device.

With regards to claim 3, Kishimoto is silent teaching the method of claim 1, wherein the product of the thickness of the optically absorbent layer and of the coefficient of absorption of the light flux by the optically absorbent layer is greater than 2.3.
It would have been obvious to one of ordinary skill to determine the optimum product of thickness and coefficient of absorption of light (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, the substrate has an inherent thickness and coefficient of absorption of light from which one of ordinary skill can experiment around to arrive at the claimed range that may be required for a particular application of the device.

With regards to claim 18, Kishimoto is silent teaching the method of claim 1, wherein the substrate 10comprises at least one of the following materials: sapphire or quartz.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the substrate can comprise of sapphire or quartz due to its translucent characteristics suitable for the a particular application.

With regards to claim 19, Kishimoto is silent teaching the method of claim 1, wherein the optically absorbent layer comprises at least one of the following materials: silicon nitride (Si3N4), polycrystalline silicon, or polycrystalline silicon carbide (SiC).
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known material based on its suitability for intended use (see MPEP 2144.07).  Here, the claimed compositions can comprise the optically absorbent layer due to their unique thermal absorption properties and is suitable for a required application.

3N4), polycrystalline aluminum nitride (AIN), polycrystalline gallium nitride (GaN), indium tin oxide (ITO).
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known material based on its suitability for intended use (see MPEP 2144.07).  Here, the sacrificial material can comprise of any of the claimed materials since they each have a unique disassociation temperature that is suitable parameter for a manufacturing process.

With regards to claim 21, Kishimoto is silent teaching the method of claim 1, wherein the layer to be separated comprises at least one of the following materials: a metal; a group IV material having a hexagonal crystal structure; a piezoelectric, ferromagnetic or ferroelectric material; or a phase-change alloy.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known material based on its suitability for intended use (see MPEP 2144.07).  Here, the layer to be separated can comprise one of the claimed materials such as metal due to metal’s superior conductivity properties that is beneficial to the device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto as applied to claim 14 above.
With regards to claim 15, Kishimoto is silent teaching the method of claim 14, wherein the first film comprises at least 35one of the following materials: silicon, silica (SiO2), silicon carbide (SiC), molybdenum, or silicon nitride (Si3N4).
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known material based on its suitability for intended use (see MPEP 2144.07).  Here, the first film can comprise of any of the claimed materials because of its unique absorption abilities that can protect sensitive circuitry from UV degradation that is required for a particular application.

Allowable Subject Matter
Claims 10-13, 16, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML